                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 MANUEL GERVACIO ANGELES, individually, and                                 DATE FILED: 
 MANUEL GERVACIO ANGELES, on behalf of others
 similarly situated,

                           Plaintiffs,                                  1:19-cv-08809-MKV
                            -against-
                                                                              ORDER
 180 EXPRESS DELI CORP., d/b/a 180 EXPRESS DELI, ALI
 MOHAMED, and MOHAMED ALQUSHI,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received status reports from the parties stating that mediation was

unsuccessful. [ECF Nos. 66–67.] Plaintiff advises that it wishes to proceed to a jury trial and

requests 60 days to submit a proposed joint pretrial order. [ECF No. 66.] Defendants 180 Express

Deli Corp. and Mohamed Alqushi insist that discovery is ongoing and request that the Court enter

a discovery schedule. [ECF No. 67.]

       IT IS HEREBY ORDERED that all parties shall appear at a status conference on May 25,

2021, at 1:00 PM. The conference will be held telephonically. To join the conference, dial 888-

278-0296 and enter access code 5195844.

       The Clerk of Court is respectfully requested to mail a copy of this Order and docket entries

66 and 67 to pro se Defendant Ali Mohamed at the following address:

              Ali Mohamed c/o 180 Express Deli Corp.
              906 E. 180th Street
              Bronx, NY 10460.

SO ORDERED.
                                                    _________________________________
                                                    ______
                                                    __  _ ________
                                                                ______
                                                                     _____
                                                                        ____
                                                                           _____
                                                                              _ __
                                                                              __ _ __
                                                                                   _ _____
                                                                                        ___
Date: May 6, 2021                                   MARY YKKAY
                                                             AY VYSKOCIL
                                                                  VYS
                                                                   YSKOCI
                                                                   YS       CIIL
      New York, NY                                  United States District
                                                           States Di strict Judge
                                                                   ist      Juddge
